          Case 2:19-ap-01042-ER                   Doc 28 Filed 06/12/19 Entered 06/12/19 16:08:16                                       Desc
                                                   Main Document    Page 1 of 10

  Attorney or Party Name, Address, Telephone & FAX Nos.,                       FOR COURT USE ONLY
  State Bar No. & Email Address

  Steven J. Kahn (CA Bar No. 76933)
  PACHULSKI STANG ZIEHL & JONES LLP                                                                     FILED & ENTERED
  10100 Santa Monica Blvd., 13th Floor
  Los Angeles, California 90067
  Telephone: 310/277-6910
                                                                                                                JUN 12 2019
  Facsimile: 310/201-0760
  E-mail: skahn@pszjlaw.com                                                                               CLERK U.S. BANKRUPTCY COURT
                                                                                                          Central District of California
  Attorney for Plaintiffs                                                                                 BY llewis     DEPUTY CLERK



                                           UNITED STATES BANKRUPTCY COURT
                                     CENTRAL DISTRICT OF CALIFORNIA – LOS ANGELES DIVISION

 In re:
                                                                               CASE NO.:          2:18-bk-20151-ER
   VERITY HEALTH SYSTEM OF CALIFORNIA, INC., et al., CHAPTER: 11
                                                     ADVERSARY NO.:                                         2:19-ap-01042-ER
                                                            Debtors.
VERITY HEALTH SYSTEM OF CALIFORNIA, INC., a
California nonprofit public benefit corporation, ST. VINCENT
MEDICAL CENTER, a California nonprofit public benefit                          ORDER ASSIGNING MATTER TO MEDIATION
corporation and ST. FRANCIS MEDICAL CENTER, a                                   PROGRAM AND APPOINTING MEDIATOR
California nonprofit public benefit corporation                                      AND ALTERNATE MEDIATOR
                                                           Plaintiffs,
                                  vs.                                                                 EXHIBIT ATTACHED
HERITAGE PROVIDER NETWORK, INC., a California                                             (PARTIES’ SIGNATURE PAGE)
corporation
                                                                                                 [NO HEARING REQUIRED]

                                                          Defendant.

This    adversary proceeding
        (Adversary proceeding/name of dispute in main case)
is assigned to the Bankruptcy Mediation Program of this district, and the following are appointed as Mediator and
Alternate Mediator:
Mediator:                                                 Alternate mediator:
   Allan H. Ickowitz                                                           Douglas M. Neistat
Name                                                                        Name
   Nossaman LLP                                                                Greenberg & Bass LLP
Firm name                                                                   Firm name




           This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.
March 2017                                                       Page 1                                                                             F 702
DOCS_LA:322333.1 89566/002

                                                                                                                          American LegalNet, Inc.
                                                                                                                          www.FormsWorkFlow.com
         Case 2:19-ap-01042-ER                   Doc 28 Filed 06/12/19 Entered 06/12/19 16:08:16                                        Desc
                                                  Main Document    Page 2 of 10

  777 S. Figueroa Street, 34th Floor                                          16000 Ventura Blvd., Suite 1000
Address                                                                    Address
   Los Angeles, CA 90017                                                      Encino, CA 91436
City, state, zip code                                                      City, state, zip code
   (213) 612-7849                                                             (818) 382-6200
Telephone                                                                  Telephone
   (213) 612-7801                                                            (818) 986-6534
Facsimile                                                                  Facsimile
  aickowitz@nossaman.com                                                     dneistat@greenbass.com
Email address                                                              Email address




The attorneys for the parties are:
Attorney for     Plaintiffs              :                                 Attorney for       Defendant               :
  Steven J. Kahn                                                             Leslie A. Cohen
Name                                                                       Name
   PACHULSKI STANG ZIEHL & JONES LLP                                          LESLIE COHEN LAW, PC
Firm name                                                                  Firm name
   10100 Santa Monica Blvd., 13th Floor                                        506 Santa Monica Bl., Suite 200
Address                                                                    Address
    Los Angeles, CA 90067                                                     Santa Monica, CA 90402
City, state, zip code                                                      City, state, zip code
   (310) 277-6910                                                             (310) 394-5900
Telephone                                                                  Telephone
  (310) 201-0760                                                             (310) 394-9280
Facsimile                                                                  Facsimile
  skahn@pszjlaw.com                                                          leslie@lesliecohenlaw.com
Email address                                                              Email address



[Attach additional page(s) if necessary.]




          This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.
March 2017                                                          Page 2                                                                          F 702
DOCS_LA:322333.1 89566/002
                                                                                                                          American LegalNet, Inc.
                                                                                                                          www.FormsWorkFlow.com
         Case 2:19-ap-01042-ER                   Doc 28 Filed 06/12/19 Entered 06/12/19 16:08:16                                       Desc
                                                  Main Document    Page 3 of 10


Description of the Matter:

        1.        Objection to claim/claim resolution
        2.        Plan
                       Objection to plan confirmation
                       Plan formulation/negotiation
        3.        Valuation
        4.        Preference
        5.        Fraudulent transfer
        6.        Lien avoidance
        7.        Dischargeability
                  Specify grounds:

                                            Alleged breach of contract, wrongful setoff, turnover and violation of
        8.        Other. Please specify: automatic stay




Amount of money at issue in Matter:

        1.        $0 to $1,000
        2.        $1,001 to $10,000
        3.        $10,001 to $50,000
        4.        $50,001 to $100,000
        5.        $100,001 to $500,000
        6.        $500,001 to $1,000,000
        7.        $1,000,001 to $5,000,000
        8.        $5,000,001 to $10,000,000
        9.        If more than $10,000,000,
                  state amount: $




          This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.
March 2017                                                          Page 3                                                                         F 702
DOCS_LA:322333.1 89566/002
                                                                                                                         American LegalNet, Inc.
                                                                                                                         www.FormsWorkFlow.com
         Case 2:19-ap-01042-ER                   Doc 28 Filed 06/12/19 Entered 06/12/19 16:08:16                                       Desc
                                                  Main Document    Page 4 of 10



        10.       Money not at issue.


Instructions from the Court:

1.      Re: filing and service of this Order:

         a. If Order is submitted to court by party(ies)

              (1) For electronic submission of orders, refer to Section 4 of the Court Manual.

              (2) The party(ies) submitting this Order must file the following with the court: (a) the original and one (1) copy
of this Order, and (b) a Proof of Service of Document which reflects service of this Order on the mediator, the
alternate mediator, the mediation program administrator (Hon. Barry Russell) and any individual(s) and/or
entity(ies) and/or other interested party(ies) as may be designated by the judge.




          This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.
March 2017                                                          Page 3                                                                         F 702
DOCS_LA:322333.1 89566/002
                                                                                                                         American LegalNet, Inc.
                                                                                                                         www.FormsWorkFlow.com
         Case 2:19-ap-01042-ER                   Doc 28 Filed 06/12/19 Entered 06/12/19 16:08:16                                       Desc
                                                  Main Document    Page 5 of 10




        b. If Order is prepared by the judge:

             (1) The following individual must serve a copy of this Order on the mediator, the alternate mediator, and the
mediation program administrator (Hon. Barry Russell):

             (2) The following additional individual(s) and/or entity(ies) and/or other interested party(ies) must be served
by the individual designated in note (b)(1) above with a copy of this Order: [Attach additional page(s) if necessary.]



             (3) The individual designated in note (b)(1) above must file an original Proof of Service which reflects service
of this Order on the mediator, the alternate mediator, the mediation program administrator, and the individual(s) and/or
entity(ies) and/or interested party(ies) listed in note 1(b) above.

2.      Other: [Attach additional page(s) if necessary.]




The parties are to comply with the provisions of Third Amended General Order No. 95-01.



IT IS SO ORDERED:



###




               Date: June 12, 2019




          This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.
March 2017                                                          Page 4                                                                         F 702
DOCS_LA:322333.1 89566/002
                                                                                                                         American LegalNet, Inc.
                                                                                                                         www.FormsWorkFlow.com
Case 2:19-ap-01042-ER   Doc 28 Filed 06/12/19 Entered 06/12/19 16:08:16   Desc
                         Main Document    Page 6 of 10




                               EXHIBIT
   Case 2:19-ap-01042-ER                    Doc 28 Filed 06/12/19 Entered 06/12/19 16:08:16                                        Desc
                                             Main Document    Page 7 of 10

                                              [EXHIBIT - PARTIES' SIGNATURE PAGE]



SUBMITTED JOINTLV BY:
                                                                             Verity Health System of Califomia, Inc.,
                                                                          on behalf of itself and St Vincent Medical
Date:    June 5 , 2019                                                    Center and St Francis Medical Center
                                                                          Printed name of pa,:fy
                                                                              By:        ~i?"'
                                                                          Signature of party
                                                                          PACHULSKI STANG ZIEHL & JONES LLP
Date:    June 5, 2019                                                     BY: Steven J. Kahn
                                                                          Printed name of party's attorney
                                                                             Isl Steven J. Kahn
                                                                          (Signature of party's counsel)

Date:    June       • 2019                                                   Heritage Provider Network, Inc.
                                                                          (Name of party}
                                                                              By.------------~---------
                                                                          (Signature of party)
                                                                          LESLIE COHEN LAW, PC
Date:    June       • 2019                                                By: Leslie A. Cohen
                                                                          (Name of party's counsel)
                                                                          (Signature of party's counsel)




          This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of Caflfomla.
March 2017                                                          Page 5                                                                    F 702
DOCS_LA:322333.1 89S66/002
Case 2:19-ap-01042-ER                       Doc 28 Filed 06/12/19 Entered 06/12/19 16:08:16                                               Desc
                                             Main Document    Page 8 of 10



                                               [EXHIBIT - PARTIES' SIGNATURE PAGE]



SUBMITTED JOINTLY BY:
                                                                              Verity Health System of California, Inc.,
                                                                           on behalf of Itself and St. Vincent Medical
Date:    June       • 2019                                                 Center and St Francis Medical Center
                                                                           Printed name of party
                                                                               By:----------
                                                                           Signature of party
                                                                           PACHULSKI STANG ZIEHL & JONES LLP
Date:    June 5, 2019                                                      By: Steven J. Kahn
                                                                           Printed name of party's attorney
                                                                              Isl Steven J. Kahn
                                                                           (Signature of party's counsel)

Date:    June    II ,2019

                                                                           (Signa     e of party)
                                                                           LESLIE COHEN LAW, PC
Date:    June        • 2019                                                By: Leslie A. Cohen
                                                                           (Name oy,Jg/'!, counsel)
                                                                           (Signat¥e ~fparty's counsel)




           This fo,m Is mandalory. It has been approved for use by the Unlted Slates Bankruptey Court for the Central District of Callfomla.
March 2017                                                           Page 5                                                                    F702
oocs_LA:322333. l s9s66/002
         Case 2:19-ap-01042-ER                   Doc 28 Filed 06/12/19 Entered 06/12/19 16:08:16                                      Desc
                                                  Main Document    Page 9 of 10

                                              [EXHIBIT – PARTIES' SIGNATURE PAGE]



SUBMITTED JOINTLY BY:
                                                                             Verity Health System of California, Inc.,
                                                                          on behalf of itself and St. Vincent Medical
Date:    June ___, 2019                                                   Center and St. Francis Medical Center
                                                                          Printed name of party
                                                                             By: _____________________________
                                                                                  _____________________________
                                                                          Signature of party
                                                                           PACHULSKI STANG ZIEHL & JONES LLP
Date:    June 5, 2019                                                      By: Steven J. Kahn
                                                                           Printed name of party's attorney

                                                                              /s/ Steven J. Kahn
                                                                           (Signature of party's counsel)

Date:    June ___, 2019                                                       Heritage Provider Network, Inc.
                                                                           (Name of party)
                                                                              By: _____________________________
                                                                                  _____________________________
                                                                           (Signature of party)
                                                                           LESLIE COHEN LAW, PC
Date:    June ___, 2019                                                    By: Leslie A. Cohen
                                                                           (Name of party's counsel)

                                                                           (Signature of party's counsel)




          This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.
March 2017                                                          Page 5                                                                     F 702
DOCS_LA:322333.1 89566/002
         Case 2:19-ap-01042-ER                   Doc 28 Filed 06/12/19 Entered 06/12/19 16:08:16                                      Desc
                                                 Main Document    Page 10 of 10

                                       PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
                                            10100 Santa Monica Blvd., 13th Floor
                                                  Los Angeles, CA 90067
A true and correct copy of the foregoing document entitled ORDER ASSIGNING MATTER TO MEDIATION PROGRAM
AND APPOINTING MEDIATOR AND ALTERNATE MEDIATOR will be served or was served (a) on the judge in
chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Order(s) and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)

   June 12, 2019 , I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that
the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email address(es) stated
below:

    •   Leslie A Cohen           leslie@lesliecohenlaw.com, jaime@lesliecohenlaw.com;odalys@lesliecohenlaw.com
    •   Steven J Kahn           skahn@pszyjw.com
    •   United States Trustee (LA)               ustpregion16.la.ecf@usdoj.gov

                                                                                          Service information continued on attached page

2. SERVED BY UNITED STATES MAIL (indicate method for each person or entity served):
On (date)      June 12, 2019 , I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.
Mediator:   Allan H. Ickowitz, Nossaman LLP, 777 S. Figueroa Street, 34th Floor, Los Angeles, CA 90017
Alternate Mediator:   Douglas M. Neistat, Greenberg & Bass LLP, 16000 Ventura Blvd., Suite 1000, Encino, CA 91436
Honorable Barry Russell, Mediation Program Administrator - 255 E. Temple, Room 1660, Los Angeles, CA 90012

                                                                                          Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (indicate
method for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date)        June 12, 2019 , I
served the following person(s) and/or entity(ies) by personal delivery, or (for those who consented in writing to such
service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration that
personal delivery on the judge will be completed no later than 24 hours after the document is filed.

   VIA HAND DELIVERY                                                           VIA HAND DELIVERY
   Honorable Ernest M. Robles                                                  Attn: Daniel Koontz, Law Clerk to the
   U.S. Bankruptcy Court                                                       Honorable Ernest M. Robles
   255 E. Temple Street, Suite 1560 / Courtroom 1568                           U.S. Bankruptcy Court
   Los Angeles, CA 90012                                                       255 E. Temple Street, Suite 1560 / Courtroom 1568
                                                                               Los Angeles, CA 90012

                                                                                         Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.
  June 12, 2019                   MARY DE LEON                                                  /s/ Mary de Leon
 Date                             Printed Name                                                Signature

          This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.
March 2017                                                          Page 6                                                                     F 702
DOCS_LA:322333.1 89566/002
